DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. Claims 12, 13, 19 and 20 are considered to be Allowable Subject Matter, however, they are currently objected to for various reasons. Claims 12 and 13 are objected to as they are dependent on a rejected based claim (see Allowable Subject Matter heading below). Claims 19 and 20 are also objected to, but for the reason that they contain an informality in the independent Claim 19 (see Claim Objection and Allowable Subject Matter headings below). This is a Final Rejection in response to the Applicant’s “Remarks/Arguments” filed on 07/15/2021.
Claim Objections
The objection to Claim 14 has been withdrawn based on the Applicant’s “Claims” filed on 07/15/2021.
Claims 9, 15 and 19 are objected to because of the following informalities: The statement ‘their entire height’ may refer to a height of multiple previously recited elements of the child-containment device and also has an improper use of the article ‘their’. The use of ‘their’ could be considered as an indefinite use of an article and could refer back to several elements (See also MPEP 2173.05(e)). As such it is suggested to amend the claims to have primary antecedent basis having indefinite articles (e.g. a/an) and secondary antecedent basis or definite articles (e.g. the/said) instead of using the pronoun “their”.  
The Examiner suggests amending this limitation to: “along respective heights of both the inner wall portion and the outer wall portion
For examination purposes ‘their entire height’ was understood to be the entire height of the upper frame member (see argument #3 and annotated Figure 1 from Zhang below). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2016036914) in view of Bader (US 3309719).
In regards to Claim 1, Zhang teaches: A child-containment device (100 – Fig. 1), comprising: a structural support frame (150) including a plurality of peripheral upper frame members (150 – Fig. 2) and a plurality of upright frame members (160 – Fig. 2) supporting the peripheral upper frame members (Fig. 2); and a depth-adjustment enclosure supported by the frame (600 in Fig. 23 vs. Fig. 24), wherein the enclosure includes a support surface (200 in Fig. 1 or 600 in Fig. 24) and a plurality of peripheral flexible walls (102 – ‘flexible mesh’) connected to the support surface (Fig. 1) and together defining an internal containment volume (Fig. 1), wherein the flexible walls (102 – Fig. 12B) are routed around the upper frame members (104 – Fig. 12B) in an overlapping double- walled arrangement (Page 35 Lines 8-15) with each of the (see annotated Figure 12B below), but does not teach, wherein the flexible walls are vertically slidable relative to the support frame to reposition/adjust the support surface to a plurality of different vertical positions forming a plurality of different configurations of the child-containment device. Bader teaches: a combination playpen crib and dressing table with a net member (32) that is connected to the upper frame (12) and the ability to employ different positions through the use of a drawstring to tighten or loosen creating different positions on the flexible walls (Abstract and Fig. 9/10).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the ability to employ the sidewalls at different positions of Bader to the play yard of Zhang as there the lifting mechanism for the mattress could also lift the side walls to various positions and therefore creating different configurations. This style of creating a multifunctional bedding for children is common in the field of playpens and considered to be well known to lift the sidewalls to different heights.  

    PNG
    media_image1.png
    506
    580
    media_image1.png
    Greyscale

Annotated Figure 12B from Zhang
In regards to Claim 2, Zhang teaches: The child-containment device of Claim 1, wherein the plurality of configurations includes at least two of a play yard configuration (100 – Fig. 1), a bassinet/sleeper configuration (Fig. 13B), and a diaper-changing configuration (Fig. 13A).  
In regards to Claim 3, Zhang teaches: The child-containment device of Claim 2, wherein in the play yard configuration (100), the support surface (200) is positioned at a first lowered position (Fig. 1).  
In regards to Claim 4, Zhang teaches: The child-containment device of Claim 3, wherein in the bassinet/sleeper configuration (120 - Fig. 13B), the support surface (300 – Fig. 13B) is positioned at a second position (Fig. 13B) above the first position (Fig. 1 vs. Fig. 13B and Page 25 Lines 23-30).  
In regards to Claim 5, Zhang teaches: The child-containment device of Claim 3, wherein in the diaper-changing configuration (Fig. 13A), the support surface is positioned at a third position higher than the first position (Fig. 13A vs. Fig. 1), and wherein with the support surface in the higher third position (Fig. 13A - Page 25 Lines 23-30 and Page 34 Lines 10-15) see annotated Figure 13A below from Zhang). 

    PNG
    media_image2.png
    539
    605
    media_image2.png
    Greyscale

Annotated Figure 13A from Zhang
In regards to Claim 6, Zhang teaches: The child-containment device of Claim 1, wherein the support surface includes a mattress (200 - Fig. 1 and Page 10 Lines 19-20).  
In regards to Claim 7, Zhang teaches: The child-containment device of Claim 1, wherein the flexible walls (102) are made of a fabric material (‘flexible mesh’ Page 8 Lines 10-15).  
In regards to Claim 8, Zhang teaches: The child-containment device of Claim 1, wherein the flexible walls (102) have first end portions (111 – Fig. 13A) and second opposite end portions (104 – Fig. 13A), with the first end portions defined by the inner wall portions (Fig. 13A) and connected to the support surface (see annotated Figure 13A above), and with the second end portions (104) defined by the outer wall portions (outer perimeter of 102 – Fig. 13A).  
In regards to Claim 9, Zhang teaches: The child-containment device of Claim 1, wherein the frame includes a plurality of peripheral lower frame members (106 – Fig. 1) parallel to the 
In regards to Claim 10, Zhang teaches: The child-containment device of Claim 1, wherein in a given one of the configurations (Fig. 13A/B), the inner wall portion (Fig. 1 – inner perimeter of 102) and the connected support surface (200 in Fig. 1 or 600 in Fig. 24) move upward (600 – Fig. 24), but does not teach, in response to downward movement of the outer wall portion. Bader teaches: a combination playpen crib and dressing table with a net member (32) that is connected to the upper frame (12) and the ability to employ different positions through the use of a drawstring to tighten or loosen creating different positions on the flexible walls (Abstract and Fig. 10 ‘downward movement of 32’/11).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the ability to employ the sidewalls at different positions of Bader to the play yard of Zhang as there the lifting mechanism for the mattress could also lift the side walls to various positions and therefore creating different configurations. This style of creating a multifunctional bedding for children is common in the field of playpens and considered to be well known to lift the sidewalls to different heights.  
In regards to Claim 11, Zhang teaches: The child-containment device of Claim 1, further comprising a locking system (Page 26 Lines 17-20, ‘lock or other mechanism’ – Figs. 3A-3B) 
In regards to Claim 14, Zhang teaches: The child-containment device of Claim 1, wherein the upright frame members are L- shaped with perpendicular portions (see annotated Figure 3B and 21B below) extending into a space (see annotated Figure 3B and 21B below from Zhang) between the overlapping inner and outer wall portions (502 surrounding the structure in Figure 26A AND see annotated Figure 21F below from Zhang) of adjacent of the flexible walls to the close off any gaps between the adjacent flexible walls (Figure 26A).  

    PNG
    media_image3.png
    427
    515
    media_image3.png
    Greyscale

Annotated Figure 19E from Zhang

    PNG
    media_image4.png
    476
    793
    media_image4.png
    Greyscale

Annotated Figure 13B and 21B from Zhang

In regards to Claim 15, Zhang teaches: A child-containment device (100 – Fig. 1), comprising: a structural support frame (150) including a plurality of peripheral upper frame members (see annotated Figure 19E above), a plurality of peripheral lower frame members that are parallel to the upper frame members (see annotated Figure 19E above), and a plurality of upright frame members (560 – Fig. 23) extending between the upper and lower frame members (‘side posts’ Page 28 Lines 16-17); and a depth-adjustment enclosure supported by the frame (600 in Fig. 23 vs. Fig. 24), wherein the enclosure includes a support surface (200 in Fig. 1 or 600 in Fig. 24) and a plurality of peripheral flexible walls (102 – ‘flexible mesh’) connected to the support surface (Fig. 1) and together defining an internal containment volume (Fig. 1), wherein the flexible walls (102 – Fig. 12B) are routed around the upper frame members (104 – Fig. 12B) and around the lower frame members (106 – Fig. 12B) in an overlapping double-walled arrangement (Page 35 Lines 8-15) with each of the (see annotated Figure 12B above), wherein the flexible walls have first end portions (111 – Fig. 13A) and second opposite end portions (104 – Fig. 13A) both connected to the support surface (see annotated Figure 13A above) to form a continuous loop (‘enclose a foldable frame’ Page 8 Line 15-16) with the inner wall portions (inner perimeter of 102) and the outer wall portion (outer perimeter of 102) overlapping along their entire height (Fig. 1 and 2), but does not teach, wherein the flexible walls are vertically slidable relative to the support frame to reposition/adjust the support surface to a plurality of different vertical positions forming a plurality of different configurations of the child-containment device, and wherein in a given one of the configurations the inner wall portion and the connected support surface move upward in response to downward movement of the outer wall portion. Bader teaches: a combination playpen crib and dressing table with a net member (32) that is connected to the upper frame (12) and the ability to employ different positions through the use of a drawstring to tighten or loosen creating different positions on the flexible walls (Abstract and Fig. 10/11 - 10 ‘downward movement of 32’/11).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the ability to employ the sidewalls at different positions of Bader to the play yard of Zhang as there the lifting mechanism for the mattress could also lift the side walls to various positions and therefore creating different configurations. This style of creating a multifunctional bedding for children is common in the field of playpens and considered to be well known to lift the sidewalls to different heights.  
In regards to Claim 16, Zhang teaches: The child-containment device of Claim 15, wherein the plurality of configurations include at least two of a play yard configuration (100 – Fig. 1), a bassinet/sleeper configuration (Fig. 13B), and a diaper-changing configuration (Fig. 13A).  
In regards to Claim 17, Zhang teaches: The child-containment device of Claim 15, wherein the plurality of configurations include a first configuration with the support surface positioned at a first lowered position (Fig. 1) and second configuration (Fig. 13B) with the support surface positioned at a second position higher than the first position (Fig. 1 vs. Fig. 13B and Page 25 Lines 23-30).  
In regards to Claim 18, Zhang teaches: The child-containment device of Claim 17, wherein with the support surface in the higher second position (Fig. 13B), less of the flexible wall remains between the support surface and the upper frame member (Fig. 13B) thereby defining the inner wall portion with a smaller height than in the first configuration (see annotated Figure 13A above from Zhang – which has same structure just more wall remains compared to the third configuration).  
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are objected to as noted above under the heading ‘Claim Objections’ and will require providing amendments that obviate such objections to be considered fully allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 12, 13, 19 and 20 the closest prior art is a combination of Zhang (WO 2016036914) and Rasmussen (US 2014/0159410) were used to previously teach the combination of gears in Zhang’s playard and Rasmussen’s bed lift system in a vehicle. Zhang (WO 2016036914) teaches: a playard that uses internal gears (Fig. 18A-D) to ensure that the top rails of the playard move in symmetry. The connectors and gears are located in the upper corner assembly and rotate to collapse or deploy the playard. Rasmussen (US 2014/0159410) teaches: a vehicles living quarters wherein the meshing portion of the gears, rotate to allow the mattress to be lifted to different heights. 
The Remarks from the Applicant filed on 07/15/2021 were taken into consideration and agreed upon as the two pieces of art are not analogous and would therefore, not render obvious. As a result, the claimed invention provides an additional structural distinction and functionality over the prior art. Therefore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1 and 15, the Applicant argues that Zhang in view of Bader does not disclose the following limitations: a plurality of flexible walls that are in an overlapping double-walled arrangement 1 and flexible walls having an inner wall portion within the internal containment volume and an outer wall portion outside of the internal containment volume. 2 
Argument 1 – The flexible walls as seen in Figure 13B and Figure 27B of Zhang show the fabric covering 104/504 ‘enclosing’ or ‘enveloping’ a foldable frame 150. The frame in which it is ‘enclosing’ or ‘enveloping’ is the top half of the frame where the cover surrounds the structure (see annotated Figures 13B and 27B above). The limitation of see annotated Figures 12B and 13B from Zhang above).
Argument 2 – Referring back to statement 1 and annotated Figures 13B and 27B of Zhang above, the inner portion and outer portion are connected through the enclosed/enveloped portion of the fabric covering. As such, the inner portion is contained within the internal containment volume of the child-containment device, while the outer portion is on the exterior/outside wall of the device. 
Regarding Claim 15, the Applicant also argues that Zhang in view of Bader does not disclose the following limitation: the flexible walls forming a continuous loop with the inner wall portions and the outer wall portion overlapping along their entire height.3
Argument 3 – As seen in Figures 1 and 2 or better seen in annotated Figures 13B and 27B, the fabric covering 102 extends from an inner portion of the wall to an outer portion of the wall and overlaps along their entire height of the upper frame (see annotated Figure 1 below). The fabric covering 104 encloses the foldable upper frame 150 (see Figure 2 from Zhang), which can be considered as overlapping along the entire height as well as is of a continuous loop around the upper frame. As such the arguments are met by the teachings of Zhang instead.

    PNG
    media_image5.png
    566
    695
    media_image5.png
    Greyscale

Annotated Figure 1 from Zhang

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/19/2021